Citation Nr: 0946199	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  09-16 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
prior to December 7, 2007, for anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty from December 1944 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which increased the Veteran's 
disability rating for anxiety disorder from 30 to 50 percent, 
effective December 7, 2007.  The Veteran indicated that he 
was satisfied with the 50 percent rating, but disagreed with 
the effective date of December 7, 2007.

In February 2009, a hearing was held before a Decision Review 
Officer (DRO) at the RO.  A transcript of that hearing is of 
record.


FINDING OF FACT

Prior to December 7, 2007, the impairment from the Veteran's 
anxiety disorder most closely approximated occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
prior to December 7, 2007, for anxiety disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.400(o), 3.155, 3.157(a), 4.7, 4.130, Diagnostic Code 
9400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a disability rating of 50 percent 
prior to December 7, 2007, for anxiety disorder.  The Board 
will initially discuss certain preliminary matters and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in November 2003 and September 2007.  Although the 
Veteran was not provided complete notice until after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Board notes that following the provision of the 
required notice and the completion of all indicated 
development, the originating agency readjudicated the claim.  
There is no indication in the record or reason to believe 
that any ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records, and Social Security Administration records.  
Moreover, the Veteran has been afforded appropriate VA 
examinations in response to his claim.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

The Veteran's psychiatric disability is evaluated under 
Diagnostic Code (DC) 9400, 38 C.F.R. § 4.130.  Under DC 9400, 
the following applies:

A 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

Earlier Effective Dates

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
award "shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  The effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, where the 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
If an increase in disability occurred within one year prior 
to date of receipt of the claim, the increase is effective as 
of the date the increase was "factually ascertainable."  If 
the increase occurred more than one year prior to date of 
receipt of the claim, the increase is effective the date of 
receipt of the claim.  If the increase occurred after the 
date of receipt of the claim, the effective date is the date 
of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 
Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 
12-98 (1998).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen: (1) A report of examination or 
hospitalization by VA or uniformed services, where such 
report relates to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission; (2) Evidence from a private physician 
or layman, with the date of receipt of such evidence accepted 
when the evidence is within the competence of the physician 
or lay person and shows the reasonable probability of 
entitlement to benefits; (3) When submitted by or on behalf 
of the veteran and entitlement is shown, date of receipt by 
VA of examination reports, clinical records, and transcripts 
of records will be accepted as the date of receipt of a claim 
if received from State, county, municipal, recognized private 
institutions, or other Government hospitals.  38 C.F.R. 
§ 3.157(b).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

In a rating decision mailed to the Veteran on December 10, 
2002, the RO granted the Veteran a disability rating of 30 
percent for his anxiety disorder, and that decision became 
final.  See 38 U.S.C.A. § 7105(c).  The record reflects no 
treatment records or other documents qualifying as an 
informal claim between December 10, 2002, and October 1, 
2003, which is the date that the Veteran filed an increased 
rating claim for his anxiety disorder.  

The Veteran was afforded a VA examination in November 2003.  
At that time, the Veteran denied having had any contact with 
a mental health professional since his last compensation and 
pension examination and denied being prescribed psychotropic 
medications by a general practitioner.  The Veteran reported 
having been retired since August 1988, being married for 54 
years, and getting along fairly with his wife, although his 
irritability caused problems for them.  He also reported 
having a good relationship with his children and 
grandchildren, feeling close to people in his church, 
attending church on a weekly basis, teaching a men's Sunday 
school class, and being on many committees at the church.  He 
furthermore reported going out to eat with his wife once a 
week on Sundays, attending rotary club meetings once a week, 
and doing some household chores.

On mental status examination, the Veteran was alert, 
attentive, and oriented.  His mood appeared mildly dysphoric.  
His affect was appropriate to content.  His speech had 
regular rate and rhythm.  There was no evidence of 
psychomotor agitation or retardation.  His eye contact was 
good, and he was fairly cooperative with the examiner.  His 
thought process was logical and coherent, his thought content 
was devoid of any current auditory or visual hallucinations, 
and there was no evidence of delusional content.  He denied 
any current suicidal or homicidal ideation.  His memory was 
intact for immediate, recent and remote events, he was able 
to concentrate well enough to spell "world" backwards, and 
he was able to interpret a proverb.  He had fair insight into 
his current condition.

The Veteran was diagnosed as having mild generalized anxiety 
disorder, with a Global Assessment of Functioning (GAF) score 
of 61.  The VA examiner stated that the Veteran was 
exhibiting mild to moderate problems associated with an 
anxiety disorder.  It was noted that the Veteran reported 
that he could be irritable, and experienced muscle tension 
and concentration and memory problems, stating that sometimes 
he could not remember the name of the development in which he 
lived or the names of other people.  It was also noted that 
the Veteran reported some sleep problems, which seemed partly 
related to sleep apnea, but partly related to anxiety.  The 
VA examiner stated that the Veteran appeared to be "rather 
mildly impaired" in terms of his social adaptability and 
interactions with others, and "mildly to moderately 
impaired" in terms of his ability to maintain employment and 
perform job duties in a reliable, flexible, and efficient 
manner.  The examiner estimated the Veteran's overall 
disability level to be in the mild to moderate range. 

In a statement received in November 2003, the Veteran 
reported being very irritable with his wife and family.  In a 
January 2004 statement, he reported memory loss with respect 
to things like names, the place where he lived, and phone 
numbers.

A July 2007 VA treatment note indicates that the Veteran 
complained of having insomnia problems for approximately two 
to three months.  He stated that he was proscribed Ambien, 
but that it was no longer effective.

VA and private treatment records from October 2003 to January 
2008 reflect no treatment for anxiety disorder or any other 
mental health treatment.

The Veteran was afforded another VA examination on December 
7, 2007.  At the time, the Veteran reported constant worrying 
about his health and the health of his wife and their 
finances, and that he had insomnia problems due to worrying, 
which included periods in which he was unable to sleep for 
two or three days at a time.  He also reported problems with 
irritability, low frustration tolerance, agitation, getting 
upset at times and yelling at the television, and some 
compulsive behaviors that were anxiety-related.  The Veteran 
furthermore reported having a good relationship with his 
family, being very active in the community prior to becoming 
ill, being the chairman of a scholarship committee, being on 
a building committee and steering committee, and being very 
active in the rotary club and his church.

On mental status examination, he was alert, oriented, and 
cooperative.  He was neatly and casually dressed and groomed, 
made good eye contact, and spoke with regular rate, rhythm 
and volume.  He described his mood as fine, and his affect 
was congruent with his mood.  His thought processes were 
logical and goal-directed without evidence of looseness of 
associations.  He denied hallucinations and delusions, and 
was able to remember three objects and recall all three after 
five minutes.  He was able to spell "world" forwards 
correctly, but unable to spell it backwards, and he was able 
to perform calculations of 100-57=43 without significant 
difficulty.  He was able to relate significant past personal 
information but tended to minimize problems.  He demonstrated 
a capacity for abstract reasoning and identified 
interpretation of a proverb and similarities.  His judgment 
for hypothetical situation was good, and he denied suicidal 
or homicidal thoughts.

The Veteran was diagnosed as having generalized anxiety 
disorder with associated functional dysphagia, and was given 
a GAF score of 45.  The VA examiner noted that it was clear 
that the Veteran had had significant anxiety throughout the 
years but had coped by remaining busy, and that he worried 
about multiple issues and had always done so.  The examiner 
also stated that the Veteran's anxiety was so great at times 
that he had difficulty swallowing even small things, which 
increased when he was anxious.  It was noted that at this 
point he was primarily confined to his home, but did attend 
rotary club and church when he was able, and reported good 
relationship with his family.  The Veteran's social ability 
and interaction were assessed as being mildly impaired due to 
his anxiety problems, but had increased to a moderate level 
of impairment since he had been unable to stay busy due to 
his physical problems.  The VA examiner noted that there was 
no clear indication that the Veteran's anxiety interfered 
with his ability to function occupationally, that his overall 
disability level related to generalized anxiety and 
functional dysphagia was mild to moderate, and that he was 
able to handle activities of daily living. 

During his February 2008 DRO hearing, the Veteran testified 
that he believed that his 50 percent rating for anxiety 
disorder should go back to 2002 or 2003.  He also testified 
that he had problems sleeping and was prescribed Ambien.

After reviewing the record, the Board finds that the 
Veteran's anxiety disorder does not warrant a disability 
rating in excess of 30 percent prior to December 7, 2007.  
Prior to December 7, 2007, the record does not reflect 
occupational and social impairment with reduced reliability 
and productivity due to symptoms as severe as flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more frequently than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory such as retention of only highly 
learned material, forgetting to complete tasks, impaired 
judgment or abstract thinking, disturbances of motivation and 
mood, or difficulty in establishing and maintaining effective 
work and social relationships.

The only mental health record from October 2002 to December 
6, 2007, is the November 2003 VA examination report.  On that 
examination, speech and affect were normal, no panic attacks 
were noted, and concentration, thought processes, judgment, 
abstract thinking, and memory were good.  The Veteran was 
noted to have had a dysphoric mood, but depressed mood is a 
criterion for a 30 percent disability rating under DC 9400.

Also, on the November 2003 VA examination, the Veteran 
appeared to have very little difficulty in establishing and 
maintaining effective work and social relationships.  The 
Veteran reported having been retired since August 1988, being 
married for 54 years, getting along fairly with his wife, 
with his irritability causing some problems, having a good 
relationship with his children and grandchildren, feeling 
close to people in his church, attending church on a weekly 
basis, teaching a men's Sunday school class, being on many 
committees at the church, going out to eat with his wife once 
a week, and attending rotary club meetings once a week.  The 
VA examiner stated that the Veteran appeared to be "rather 
mildly impaired" in terms of his social adaptability and 
interactions with others, and "mildly to moderately 
impaired" in terms of his ability to maintain employment and 
perform job duties in a reliable, flexible, and efficient 
manner, and diagnosed the Veteran as having mild generalized 
anxiety disorder, with an overall level of disability in the 
mild to moderate range.  The disability level demonstrated in 
this medical evidence more closely approximates the criteria 
for a 30 percent disability rating under DC 9400, which 
includes occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal, than those for a 50 percent rating. 

The Board notes the Veteran's reports on the November 2003 VA 
examination and his written statements and February 2009 
testimony that he had memory problems such as not remembering 
the name of the development in which he lived, the names of 
persons, and phone numbers, as well as chronic sleep 
disturbance and occasional irritability with his family.  
However, the Board finds these symptoms to be contemplated in 
a 30 percent disability rating under DC 9400, which include 
depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, and mild memory loss such as forgetting names, 
directions, or recent events.  With respect to the Veteran's 
claims of irritability, while impaired impulse control such 
as unprovoked irritability with periods of violence is one of 
the symptoms listed in the criteria for a 70 percent rating 
under DC 9400, there is no indication that the Veteran's 
level of irritability is this severe. 

The Board also notes the Veteran's GAF score of 61 on the 
November 2003 VA examination.  GAF scores ranging between 61 
and 70 reflect some mild symptoms such as depressed mood and 
mild insomnia or some difficulty in social and occupational, 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships.  See 38 C.F.R. 
§ 4.130; see also the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV).  To the extent that the Veteran's 
GAF score reflects such symptomatology, the Board finds such 
symptomatology to approximate the criteria for a 30 percent 
disability rating under DC 9400 more closely than those for a 
50 percent disability rating.

Moreover, the record does not reflect that the Veteran's 
disability worsened at any point between the time of his 
November 2003 VA examination and December 6, 2007, and no 
evidence in the record from this period contradicts the 
findings and assessment made by the November 2003 VA 
examiner.  Again, VA and private treatment records from 
October 2003 to January 2008 reflect no treatment for anxiety 
disorder or any other mental health treatment.  To the extent 
that the Veteran did not seek mental health treatment but 
made statements regarding his current symptomatology, as 
explained above, the Board finds the symptomatology reflected 
in such statements to be consistent with his 30 percent 
disability rating.

The Board furthermore notes the Veteran's contentions that 
his 50 percent rating should go back to 2002 or 2003.  
However, the rating decision sent to the Veteran on December 
10, 2002 granted the Veteran a disability rating of 30 
percent for his anxiety disorder, and that decision became 
final.  Thus, the Veteran does not have a basis for an 
effective date prior to December 10, 2002.  See 38 U.S.C.A. § 
7105(c).  Also, the record reflects no mental health 
treatment or any statement or complaint regarding his anxiety 
disorder between December 10, 2002, and October 1, 2003, 
which is the date that the Veteran filed an increased rating 
claim for anxiety disorder.  Thus, there is no factually 
ascertainable increase in the disability level of the 
Veteran's anxiety disorder that occurred within the one-year 
period preceding the date of receipt of his claim for 
increased compensation.  Furthermore, no communication or 
action indicates an intent to apply for an increased rating 
for anxiety disorder, and no medical record relates to 
examination or treatment of anxiety disorder, from the time 
of the RO's December 10, 2002, rating decision to the date of 
the receipt of the Veteran's increased rating claim.  
Therefore, there is no basis for a rating in excess of 30 
percent for anxiety disorder prior to October 1, 2003.

Accordingly, a disability rating in excess of 30 percent for 
anxiety disorder prior to December 7, 2007, is not warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating in excess of that discussed 
above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

A disability rating in excess of 30 percent prior to December 
7, 2007, for anxiety disorder is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


